—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered May 10, 1996, convicting him of criminal facilitation in the second degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the verdict was against the weight of the evidence. The resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be deter*644mined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Additionally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245), or without merit.
O’Brien, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.